Luke, J.
The excerpt from the charge of the court is subject to the criticism that it 'slightly inaccurately states the inference raised against one who is found in possession of stolen goods recently after the commission of a larceny of the goods. It does not, however, instruct the jury that recent possession creates a presumption of law that the defendant is guilty of larceny of the goods. The charge in this case is different from the charges given in Falvey v. State, 85 Ga. 158 (11 S. E. 607), and Cuthbert v. State, 3 Ga. App. 600 (60 S. E. 322), and cit. The charge complained of in the instant case instructs the jury that they would be authorized to presume that the defendant found in possession, 'Of the stolen property was the thief, unless his possession be explained. In the Cutlibert case, supra, the jury were instructed that recent possession is a circumstance which the law considers sufficient to justify the assumption that he is the thief. The charge of the court did not mislead the jury, and the evidence authorized the conviction of the defendant, and for no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.